DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (WO 2016121184 A1), herein Murakami, in view of Hellmann et al. (US 9970695 B2), herein Hellmann.

201 or 202; see figure 2B or 2C) comprising: a refrigerant circuit in which refrigerant circulates in the order of a compressor (1), an oil separator (8), a first heat exchanger (4), a decompressing apparatus (5), and a second heat exchanger (6) and returns to the compressor (1); an oil reservoir (12) configured to store refrigeration oil (evident from at least lines 232-233 of paragraph 17 of the translation); a first pipe (15) that connects the oil separator (8) and the oil reservoir (12), the first pipe (15) being configured to (as evidenced by lines 951-952 of paragraph 63 of the translation) send the refrigeration oil separated by the oil separator (8) to the oil reservoir (12); a first valve (18) provided at the first pipe (15); a second pipe (16) that connects the oil reservoir (12) and a suction side of the compressor (1); a second valve (19) provided at the second pipe (16); a third pipe (13) that connects the oil reservoir (12) and the suction side of the compressor (1) at a position lower (evident from figures 2B and 2C) than a position at which the second pipe (16) is connected to the oil reservoir (12); and a third valve (14) provided at the third pipe (13), wherein the first to third valves (14, 18, 19) are closed1 in a non-operational period of the compressor (evident from line 494 of paragraph 30, and from lines 1180-1182 of paragraph 80); the refrigeration cycle apparatus further comprising: a controller (25) configured to control respective degrees of opening of the first to third valves (as evidenced by at least paragraphs 20 and 80) to allow the oil concentration to coincide with a defined concentration (evident from at least paragraphs 50 and 58).
However, Murakami may not explicitly disclose an oil concentration sensor configured to detect an oil concentration.
42) configured to detect an oil concentration (see at least column 5, lines 40-42). 
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.2 
As per (1), it should be noted that Hellmann teaches that knowing the oil level within the oil reservoir allows the system to switch between an oil collection mode and an oil supply mode, based on said oil level (see column 5, lines 42-45). Hellmann explains that the system may choose to switch to an oil supply mode if the oil within the compressor falls below a minimum level, or if the oil level within the reservoir increases over a maximum level (see column 5, lines 45-50). In other words, Hellmann suggests using an oil concentration sensor in order to provide better monitoring and control of the oil distribution between the reservoir and the compressor. As per (2), one of ordinary skill in the art would recognize that since the prior art of Hellmann has successfully implemented its own teachings with regards to the oil concentration sensor, there 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Murakami and to have modified them with the teachings of Hellmann, by having an oil concentration sensor configured to detect an oil concentration, in order to adequately monitor and control the level of oil within the compressor and the reservoir, as similarly suggested by Hellmann, without yielding unpredictable results.

Allowable Subject Matter and Reasons for Allowance
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale3 for controlling the first valve to arrive at the claimed invention, the reliance on said rationale is admonished4 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. by controlling the opening degrees of a different valves or a combination thereof, based on different values or information obtained by the oil concentration sensor) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Murakami require the specific arrangement and controlling of the valves as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Murakami to arrive at the claimed invention would be based on improper hindsight, and would render Murakami inoperable for its intended purpose. Assuming arguendo, modifying the control algorithm of the prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. See MPEP § 2114 (II).
        2 See MPEP § 2143.
        3 See MPEP § 2143 (I) (E).
        4 Id., at § 2145 (X) (B).